UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6655



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE NAVEJAR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-99-149-5-BO, CA-01-121-5-BO)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Navejar, Appellant Pro Se. Kenneth Fitzgerald Whitted, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Navejar seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Navejar, Nos. CR-99-149-5-BO;

CA-01-121-5-BO (E.D.N.C. filed Apr. 4, 2001; entered Apr. 5, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2